DETAILED CORRESPONDENCE
This Office action is in response to the application filed 10/14/2020, with claims 1-8 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/14/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the setter” setting the risk areas as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:  “recognizer” and “setter” in at least claim 1.
Since these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The claimed “recognizer” corresponds to “recognizer 130” which forms a part of the “first controller 120” (see FIG. 2 and Page 10-11 of Applicant’s disclosure);
The claimed “setter” corresponds to “setter 142” which forms a part of the “action plan generator 140”, in which the action plan generator is part of the first controller 120.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the moving object” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Subsequently, claims 2-6 are rejected for incorporating the errors of claim 1 by dependency. Therefore, the claims are rejected below as best understood by the Examiner in view of the above 35 USC § 112.

				Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 USC § 101 because the claim is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter) because in view of the ordinary and customary meaning of “storage medium” this term is broad enough to encompass forms of non-transitory tangible media as well as transitory propagating signals, which are non-statutory per se (In re Nuijten). As currently claimed, one skilled in the art would reasonably conclude that the scope of the claim covers transitory media such as electromagnetic and other signals, as it is commonplace to use transitory signals as a means for recording executable software for transmission to a computing device. Therefore, the claims 8  as a whole are non-statutory. See MPEP 2106.03.
Furthermore, even though the specification recites “non-transitory storage medium” it is improper to proport language from specification into the claims. The Examiner suggests amending the claim to recite “non-transitory storage medium” which would serve to exclude the non-statutory subject matter from the claim's scope. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Beller et al, US 2021/0114588, hereinafter “Beller”.

As per claim 1. Beller teaches a vehicle control device comprising: 
a recognizer configured to recognize a surrounding environment of a vehicle (Beller: see at least para. 18 along with 20, 40, and FIGS. 1A, 6, 10); 
a setter configured to set a first risk area in a surrounding area of the vehicle on the basis of a recognition result of the recognizer (Beller: see at least para. 137 which teaches “collision risk zone … detected via sensor data” along with FIGS. 1A, 3 and 5A-5I which illustrates a plurality of zones that are set.); and 
a controller configured to control at least one of a speed and steering of the vehicle (Beller: see at least para. 129 along with 162, 164, 173 which reads on this limitation), 
wherein the setter sets the first risk area so that the first risk area includes an area between the moving object and a first end of a crosswalk where the moving object is scheduled to arrive in the crosswalk when the moving object is entering the crosswalk which is provided in front of the vehicle (Beller: see at least para. 91 taken along with 100, 143, 155 and FIGS. 1A-1B, 2, 3, 5A-51 which reads on/illustrates this element) and 
where the vehicle is scheduled to pass on the basis of the recognition result of the recognizer (Beller: see at least para. 203 along with 229, 234, 247 and FIG. 7 which teaches that the vehicle will navigate through the set region) and 
wherein the controller prevents the vehicle from entering the first risk area when a first predetermined condition is satisfied (Beller: see at least para. 64-67 along with 172 175, and 187-188 when taken together reads on this element).

As per claim 2. Beller discloses the vehicle control device according to claim 1, and Beller further teaches wherein the first predetermined condition is that deceleration related to the vehicle is less than a threshold value when it is assumed that the vehicle is controlled so that the vehicle does not enter the first risk area (Beller: see at least para. 57 along with 31-33, 67-69, 94,187-188 when taken which reads on this element).

As per claim 3. Beller discloses the vehicle control device according to claim 1, and Beller further teaches wherein the setter sets a second risk area including the moving object and located around the moving object on the basis of presence of the moving object and wherein the controller controls the vehicle on the basis of the first risk area and the second risk area (Beller: see at least para. 91 taken along with 100, 143, 155 and FIGS. 1A-1B, 2, 3, 5A-51 which reads on/illustrates this element. Also, para. 141-142 teaches the concept of a “safety buffer around the agent”/second risk area.).

As per claim 4. Beller discloses the vehicle control device according to claim 3, and Beller further teaches wherein the first predetermined condition is that deceleration related to the vehicle is less than a threshold value when it is assumed that the vehicle is controlled so that the vehicle does not enter the first risk area and wherein the controller prevents the vehicle from entering the second risk area when it is assumed that the vehicle will enter the second risk area in a state in which the first predetermined condition is not satisfied (Beller: see at least para. 195 here Beller teaches this limitation as such—“However, if at operation 812 it is determined that the buffer value is not less than the threshold (e.g., "NO"), then at operation 816, the process 800 may include causing the vehicle to perform a second action. For instance, if the vehicle 602 determines that the buffer value is not less than the threshold, then the vehicle 602 may determine to perform the second action, such as not yielding to the agent. As such, the vehicle 602 may navigate through the region before the agent.” Also, related to this limitation are para. 189, 202, and Abstract).

As per claim 5. Beller discloses the vehicle control device according to claim 1, and Beller further teaches wherein the setter sets the first risk area so that the first risk area does not include a specific area between the moving object and a second end opposite to the first end in the crosswalk (Beller: see at least para. 120-121 along with FIGS. 5H, 5I which teach “a closest location” which can be inferred as not including a specific area between the moving object and a second end opposite to the first end in the crosswalk).

As per claim 6. Beller discloses the vehicle control device according to claim 1, and Beller further teaches wherein the setter sets the first risk area when the moving object is about to enter the crosswalk and wherein the controller prevents the vehicle from entering the first risk area when a second predetermined condition is satisfied (Beller: see at least para. 195 along with 31-33, 57, 67-69, 94,187-202 when taken which reads on this element).

As per claim 7. Claim 7 is the method claim that performed by the vehicle control device claim 1; therefore, claim 7 are rejected under the same rationale as claim 1 above. Furthermore, Beller teaches a vehicle control method (see at least FIG. 1 and 8-10 which illustrates the methods).

As per claim 8. Claim 8 is a storage medium for storing a program that causes the control device to execute processing steps; therefore, claim 8 is rejected under the same rationale as claim 1 above.  Furthermore, Beller teaches a storage medium storing a program for causing a computer to execute processing 10steps (see at least para. 179, 209, 226-229).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamauchi Kazuhiro, JP 2021-62768 A—provides  an automatic driving vehicle capable of safely passing through a pedestrian crossing in accordance with the obligation to stop a vehicle at a pedestrian crossing specified in the Road Traffic Act or by responding to a pedestrian jumping out to the pedestrian crossing

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661